DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-7, 10, 12, 14, 16-20 23, 25-26 are currently pending and have been considered below.
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on May 6, 2022 has been entered. 
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claim 18 is rejected under 35 U.S.C. 112(a) as failing to comply with the written description requirement. The claim contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, at the time the application was filed, had possession of the claimed invention. 
Claim 18 recites “wherein the gearbox further comprises a parallel axis gearbox.” A parallel axis gearbox is shown in applicant’s FIG. 7 embodiment. Claim 18, however, depends on claim 16, which claims cooling fins in a radial configuration. Cooling fins in a radial configuration are shown in applicant’s FIG. 4A embodiment. Nowhere in applicant’s drawings or specification is there an embodiment that includes a parallel axis gearbox having cooling fins in a radial configuration. Thus, claim 18 contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, at the time the application was filed, had possession of the claimed invention. 
This issue was raised during the Examiner Interview held March 10, 2022. The Interview Summary dated March 18, 2022 reads as follows: 

    PNG
    media_image1.png
    110
    644
    media_image1.png
    Greyscale
 
In Applicant’s response received May 6, 2022, applicant noted this issue and amended independent claims 1 and 16 accordingly. Dependent claim 18, however, now recites both the parallel axis gearbox and the cooling fins in a radial configuration. Thus, claim 18 is rejected under 35 U.S.C. 112(a) as failing to comply with the written description requirement.
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1-7, 10, 12, 14, 16-20 23, 25-26 are  rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Independent claims 1 and 16 each recites “input and output shafts each protruding from the gearbox in an inboard direction.” In light of applicant’s specification, one of ordinary skill in the art would not be able to reasonable ascertain what is meant by this claim limitation. It appears that the limitation is directed to the embodiment shown in FIG. 7, which comprises a parallel axis gearbox. However, as discussed in the 112(a) section above, in applicant’s remarks field May 6, 2022, and in the Interview Summary dated March 18, 2022, the embodiment of FIG. 7 is inconsistent with other claim limitations of claims 1 and 16, i.e., “the cooling fins having a radial configuration.” It is unclear how the claimed embodiment (the embodiment of FIG. 4A, including the cooling fins in a radial configuration) includes  “input and output shafts each protruding from the gearbox in an inboard direction.” Thus, claims 1 and 16, along with dependent claims 2-7, 10, 12, 14, 17-20 23, 25-26, are rejected under 35 U.S.C. 112(b). For purposes of prior art rejections, this claim limitation will be construed broadly. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 3-7, 10, 12, 14, 23, 25, and 26 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent No. 10458534 to Liou et al. (“Liou”) in view of U.S. Patent No. 6919504 to McCutcheon et al. (“McCutcheon”), and DE 19853459 to Heinz (“Heinz”).
Regarding independent claim 1, Liou teaches a drivetrain for an aircraft comprising: a gearbox (12) including a gearbox housing (14, 16, FIGS. 1 and 5; Col. 2, lines 4-17); input and output shafts each protruding from the gearbox in an inboard direction (FIGS. 2, 5); a gearbox cooling fin array (36) including a plurality of cooling fins (38, FIGS. 4A-7; Col. 2, lines 56-63) consisting of metal (Col. 3, lines 56-63); and a thermal interface material (44) attached to the gearbox cooling fin array and to the gearbox housing (Col. 3, lines 30-54; FIG. 4C); wherein, the gearbox cooling fin array is configured to dissipate heat generated by the gearbox (claim 1; Col. 3, lines 18-22; FIGS. 5-6).
Liou teaches the thermal interface material is mechanically attached to both the gearbox cooling fin array and to the gearbox housing; it does not explicitly teach a thermal interface material bonding the gearbox cooling fin array to the gearbox housing. 
McCutcheon teaches a thermal interface material (22) bonding a cooling fin array (20) to a surface (Col. 8, lines 63-65; Col. 9, lines 44-50, teaching that the thermal interface material is also an adhesive that bonds the cooling fin array to the surface). 
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the drivetrain of Liou such that the thermal interface material bonds the cooling fin array to the surface, as taught by McCutcheon, in order to avoid the need for mechanical fasteners to attach the cooling fin array to the surface. Thus, the combination of Liou and McCutcheon teaches the thermal interface material bonding the gearbox cooling fin array to the gearbox housing. 
Liou in view of McCutcheon teaches the thermal interface material forms a bond line between the gearbox cooling fin arran and the gearbox housing, but it does not explicitly teach that the depth of the bond line is greater than 0.005 inches. Rather, McCutcheon teaches a depth of between 0.002 inches and 0.005 inches (Col. 13, line 57 to Col. 14, line 6).
It is well settled that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. (MPEP 2144, citing In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955)). Applicant has not shown patentable significance of the claimed range “greater than 0.005 inches.” It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the drivetrain of the Liou and McCutcheon combination such that the thermal interface material forms a bond line between the gearbox cooling fin array and the gearbox housing having a depth greater than 0.005 inches, in order to improve thermal conductivity, mechanical strength, and/or adhesion (see, e.g., McCutcheon at Col. 14, lines 7-9). 
Liou in view of McCutcheon does not explicitly teach wherein the cooling fins have a radial configuration such that the cooling fins radiate from and substantially encircle one of the input shaft or the output shaft, the cooling fins each having a linear, noncurved shape. 
Heinz teaches a gearbox having a cooling fin array,  wherein the cooling fins have a radial configuration such that the cooling fins (40) radiate from and substantially encircle one of the input shaft or the output shaft (23), the cooling fins each having a linear, noncurved shape (FIGS. 1-2; pg. 4, paragraph 4 of attached English translation).
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the drivetrain of the Liou and McCutcheon combination such that the cooling fins have a radial configuration, as taught by Heinz, in order to improve heat absorption and discharge (see, e.g., Heinz at pg. 4, paragraph 4 of attached English translation).
Liou in view of McCutcheon and Heinz does not explicitly teach the gearbox is parallel gearbox having inboard and outboard sides, input and output shafts extending from the inboard side of the parallel axis gearbox. 
Regarding claim 3, the combination of Liou, McCutcheon, and Heinz teaches wherein the gearbox housing forms a curved surface and the gearbox cooling fin array further comprises a curved gearbox cooling fin array to contour the curved surface of the gearbox housing (Liou at Col. 3, lines 18-29; FIGS. 1, 6).
Regarding claim 4, the combination of Liou, McCutcheon, and Heinz teaches wherein the gearbox housing is formed from a different material than the gearbox cooling fin array (Liou at Col. 3, lines 55-67; see also Liou at Col. 2, lines 41-49).
Regarding claim 5, the combination of Liou, McCutcheon, and Heinz teaches wherein the gearbox cooling fin array is formed from a more thermally conductive material than the gearbox housing (Liou at Col. 3, lines 55-67; see also Liou at Col. 2, lines 41-49).
Regarding claim 6, the combination of Liou, McCutcheon, and Heinz teaches wherein the gearbox cooling fin array further comprises copper (Liou at Col. 3, lines 62-64).
Regarding claim 7, the combination of Liou, McCutcheon, and Heinz teaches wherein the gearbox cooling fin array further comprises an extruded gearbox cooling fin array (Liou at Col. 3, line 67 to Col. 4, line 1).
Regarding claim 10, the combination of Liou, McCutcheon, and Heinz teaches wherein the gearbox cooling fin array further comprises a plurality of segmented gearbox cooling fin arrays (Liou at Col. 4, lines 28-40; FIG. 6), each segmented gearbox cooling fin array bonded to the gearbox housing using the thermal interface material (Liou at Col. 4, lines 28-40, FIG. 6; McCutcheon at Col. 8, lines 63-65, Col. 9, lines 44-50; see also analysis of claim 1 above regarding each segmented cooling fin array being bonded to the housing). 
Regarding claim 12, the combination of Liou, McCutcheon, and Heinz teaches wherein the plurality of cooling fins further comprise splayed fins (Liou at FIG. 6, showing the fins on the contoured section of the housing, and thus teaching splayed fins see also Liou at Col. 3, lines 18-29).
Regarding claim 14, the combination of Liou, McCutcheon, and Heinz teaches wherein the thermal interface material further comprises thermally conductive particulates (McCutcheon at Col. 14, lines 37-43).
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the drivetrain of the Liou, McCutcheon, and Heinz combination such that thermal interface material comprises thermally conductive particulates, as taught by McCutcheon, in order to improve the thermal conductivity of the thermal interface material. 
Regarding claim 23, “wherein the plurality of cooling fins comprise 3D printed cooling fins,” is a product-by-process limitation. Even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process. In re Thorpe, 227 USPQ 964, 966 See MPEP 2113. In this case, the cooling fins of the Liou, McCutcheon, and Heinz combination are structurally the same or obvious from the cooling fins made by 3D printing.
Regarding claim 25, the combination of Liou, McCutcheon, and Heinz teaches each and every element of claim 1 as discussed above, it teaches the thermal interface material forms a bond line between the gearbox cooling fin arran and the gearbox housing, but it does not explicitly teach that the depth of the bond line is greater than 0.01 inches. Rather, McCutcheon teaches a depth of between 0.002 inches and 0.005 inches (Col. 13, line 57 to Col. 14, line 6).
It is well settled that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. (MPEP 2144, citing In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955)). Applicant has not shown patentable significance of the claimed range “greater than 0.01 inches.” It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the drivetrain of the Liou, McCutcheon, and Heinz combination such that the thermal interface material forms a bond line between the gearbox cooling fin array and the gearbox housing having a depth greater than 0.01 inches, in order to improve thermal conductivity, mechanical strength, and/or adhesion (see, e.g., McCutcheon at Col. 14, lines 7-9). 
 Regarding claim 26, the combination of Liou, McCutcheon, and Heinz teaches each and every element of claim 1 as discussed above, and it teaches the thermal interface material forms a bond line between the gearbox cooling fin arran and the gearbox housing, but it does not explicitly teach that the depth of the bond line is greater than 0.01 inches. Rather, McCutcheon teaches a depth of between 0.002 inches and 0.005 inches (Col. 13, line 57 to Col. 14, line 6).
It is well settled that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. (MPEP 2144, citing In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955)). Applicant has not shown patentable significance of the claimed range “greater than 0.01 inches.” It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the drivetrain of the Liou, McCutcheon, and Heinz combination such that the thermal interface material forms a bond line between the gearbox cooling fin array and the gearbox housing having a depth greater than 0.01 inches, in order to improve thermal conductivity, mechanical strength, and/or adhesion (see, e.g., McCutcheon at Col. 14, lines 7-9). 
Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Liou in view of McCutcheon, and Heinz as applied to claim 1 above, and further in view of U.S. Patent No. 9376206 to Ross et al. (“Ross”).
Regarding claim 2, the combination of Liou, McCutcheon, and Heinz teaches each and every element of claim 1 as discussed above, but it does not explicitly teach wherein the gearbox further comprises a spiral bevel gearbox. 
Ross teaches a drivetrain for an aircraft, comprising a gearbox (319) including a gearbox housing (FIGS. 6A, 6D), wherein the gearbox further comprises a spiral bevel gearbox (FIGS. 6A, 6D; Col. 9, lines 3-14)
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the drivetrain of the Liou, McCutcheon, Heinz combination such that the gearbox further comprises a spiral bevel gearbox, as taught by Ross, in order to implement the gearbox in a tiltrotor aircraft and thus properly control the rotors. 
Claims 16 and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Publication No. 2018/0087648 to Poster (“Poster”) in view of McCutcheon, and Heinz.
Regarding independent claim 16, Poster teaches a rotorcraft comprising: a fuselage (105); a rotor assembly (103); and a drivetrain (117, 327, 119; ¶ [0019]) providing rotational energy to the rotor assembly (FIG. 1; ¶ [0019]), the drivetrain comprising: an engine (115); a gearbox (327) coupled to the engine, the gearbox including a gearbox housing (300); input and output shafts each protruding from the gearbox in an inboard direction (FIGS. 2, 5); a gearbox cooling fin array including a plurality of cooling fins (308, FIG. 3B) consisting of metal (¶ [0023]); wherein, the gearbox cooling fin array is configured to dissipate heat generated by the gearbox (¶ [0023]).
Poster does not explicitly teach a thermal interface material bonding the gearbox cooling fin array to the gearbox housing. 
McCutcheon teaches a thermal interface material (22) bonding a cooling fin array (20) to a surface (Col. 8, lines 63-65; Col. 9, lines 44-50, teaching that the thermal interface material is also an adhesive that bonds the cooling fin array to the surface). 
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the aircraft of Poster by further including a thermal interface material that bonds the cooling fin array to the surface, as taught by McCutcheon, in order to improve the thermal conductivity while avoiding the need for mechanical fasteners to attach the cooling fin array to the surface. Thus, the combination of Poster and McCutcheon teaches the thermal interface material bonding the gearbox cooling fin array to the gearbox housing. 
Poster in view of McCutcheon teaches the thermal interface material forms a bond line between the gearbox cooling fin arran and the gearbox housing, but it does not explicitly teach that the depth of the bond line is greater than 0.005 inches. Rather, McCutcheon teaches a depth of between 0.002 inches and 0.005 inches (Col. 13, line 57 to Col. 14, line 6).
It is well settled that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. (MPEP 2144, citing In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955)). Applicant has not shown patentable significance of the claimed range “greater than 0.005 inches.” It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the drivetrain of the Poster and McCutcheon combination such that the thermal interface material forms a bond line between the gearbox cooling fin array and the gearbox housing having a depth greater than 0.005 inches, in order to improve thermal conductivity, mechanical strength, and/or adhesion (see, e.g., McCutcheon at Col. 14, lines 7-9).
Poster in view of McCutcheon does not explicitly teach wherein the cooling fins have a radial configuration such that the cooling fins radiate from and substantially encircle one of the input shaft or the output shaft, the cooling fins each having a linear, noncurved shape.
Heinz teaches a gearbox having a cooling fin array,  wherein the cooling fins have a radial configuration such that the cooling fins (40) radiate from and substantially encircle one of the input shaft or the output shaft (23), the cooling fins each having a linear, noncurved shape (FIGS. 1-2; pg. 4, paragraph 4 of attached English translation).
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the drivetrain of the Poster and McCutcheon combination such that the cooling fins have a radial configuration, as taught by Heinz, in order to improve heat absorption and discharge (see, e.g., Heinz at pg. 4, paragraph 4 of attached English translation).
Poster in view of McCutcheon and Heinz does not explicitly teach the gearbox is parallel gearbox having inboard and outboard sides, input and output shafts extending from the inboard side of the parallel axis gearbox. 
Regarding claim 18, the combination of Poster, McCutcheon, and Heinz teaches wherein the gearbox further comprises a parallel axis gearbox (Heinz at FIG. 1).
Regarding claim 19, the combination of Poster, McCutcheon, and Heinz teaches wherein the gearbox further comprises a helicopter main rotor gearbox (Poster at claim 5, ¶ [0024], FIG. 1).
Regarding claim 20, the combination of Poster, McCutcheon, and Heinz teaches wherein the gearbox further comprises a tail rotor gearbox (Poster at 400, FIG. 4; claim 5, ¶ [0024]).
Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Poster in view of McCutcheon,  and Heinz as applied to claim 16 above, and further in view of Ross. 
Regarding claim 17, the combination of Poster, McCutcheon, and Heinz teaches each and every element of claim 16 as discussed above, and Poster teaches wherein the rotorcraft further comprises a tiltrotor aircraft (¶ [0019]). The combination of Poster, McCutcheon, and Heinz  does not explicitly teach the tiltrotor aircraft comprising: a wing supported by the fuselage, the wing having outboard ends; and first and second rotatable pylon assemblies coupled to the outboard ends of the wing; wherein, the gearbox further comprises a spiral bevel gearbox located in one of the rotatable pylon assemblies.
Ross teaches a tiltrotor aircraft comprising a wing supported by the fuselage (FIG. 1), the wing having outboard ends; and first and second rotatable pylon assemblies (119) coupled to the outboard ends of the wing (FIG. 1); wherein, the gearbox further comprises a spiral bevel gearbox (319) located in one of the rotatable pylon assemblies (FIGS. 6A and 6D; Col. 8, lines 55-61).
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the aircraft of the Poster, McCutcheon, and Heinz combination by further including a wing and pylon assemblies, and such that the gearbox further comprises a spiral bevel gearbox located in one of the rotatable pylon assemblies, as taught by Ross, in order to implement the gearbox in a tiltrotor aircraft and properly control the tilting rotors. 
Response to Arguments
Applicant's arguments filed  May 6, 2022 have been fully considered but they are not persuasive and/or are moot in light of the new grounds for rejection. 
McCutcheon does not teach away from a bond line having a depth of greater than 0.005 inches. While McCutcheon teaches a bond line of about 0.002 to 0.005 inches, as the design “needs only about 0.002 to 0.005 inch (0.05 to 0.13 mm) thick tape” (Col. 13, line 67 to Col. 14, line 1), McCutcheon does not teaches away from a bond line greater than 0.005 inches. Further, applicant has not shown patentable significance of the claimed ranges for the bond line depth. Rather, applicant’s disclosure says that the depth of the bond line may vary: 
Depth 214 of the bond line formed by thermal interface material 212 may also be varied to optimize heat transfer and lower the thermal resistance between gearbox housing 202 and gearbox cooling fin array 206. In one non-limiting example, depth 214 of the bond line may be in a range between 0.0001 inches and 0.4 inches such as a subrange between 0.005 inches and 0.01 inches. Indeed, depth 214 of the bond line may vary widely depending on the desired thermal conduction properties. (Applicant’s specification at ¶ [0029], emphasis added).

McCutcheon does not teach away from a bond line having a depth of greater than 0.005 inches.
McCutcheon does not teach away from cooling fins consisting of metal. McCutcheon is not relied upon for teaching the cooling fin array itself. Rather, McCutcheon is relied upon for teaching a thermal interface material that also bonds the fin array to the gearbox housing. For claim 1, primary reference Liou teaches cooling fins consisting of metal (Col. 3, lines 56-59), and for claim 16, primary reference Poster teaches cooling fins consisting of metal (¶ [0023]). Also, McCutcheon discusses using metallic materials in the fin array (see, e.g., McCutcheon at Col. 6, lines 43-67).
	Applicant’s remarks directed to Adamson are now moot. In light of applicant’s amendments to the claims, Adamson is no longer being relied upon. 
	Regarding applicant’s remarks directed to Liou and the cooling fins being in the radial configuration, these arguments are now moot. In light of applicant’s amendments to the claims, Heinz is now relied upon for teaching “wherein the cooling fins have a radial configuration such that the cooling fins radiate from and substantially encircle one of the input shaft or the output shaft, the cooling fins each having a linear, noncurved shape.” 
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
The combination of Liou, McCutcheon, and Heinz teaches each and every element of claim 1, and the combination of Poster, McCutcheon, and Heinz teaches each and every element of independent claim 16. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARISA CONLON whose telephone number is (571)272-4387. The examiner can normally be reached Mon-Fri 9:00-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PETER POON can be reached on (571)272-6891. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARISA V CONLON/Examiner, Art Unit 3643       

/Nicholas McFall/Primary Examiner, Art Unit 3644